DETAILED ACTION
The following is a first action on the merits of application serial no. 17/188865 filed 3/1/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed 3/31/21, 5/25/21, 8/24/22 and 10/5/22 has been considered.
Claim Objections
Claim 2 is objected to because of the following informalities:  
-In line 2, the limitation recites “a connecting shaft directly to the first planetary device”, the grammar seems to be incorrect.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 3 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holmes et al 20060046886 (IDS cited art). As to claim 1, Holmes discloses (Figure 3) a drive system for a vehicle, comprising: a first planetary device (132); a second planetary device (120) directly coupled to the first planetary device; a first electromagnetic device (146) at least selectively coupled (via 164) to the first planetary device, wherein the first electromagnetic device includes a first shaft (158); a second electromagnetic device (148) coupled to the second planetary device, wherein the second electromagnetic device includes a second shaft (axially extending between 144 and 167), wherein the first shaft and the second shaft are radially aligned with the first planetary device and the second planetary device; and an output shaft (170) coupled to the first planetary device, wherein the output shaft is radially aligned with the first planetary device and the second planetary device.

As to claim 3, further comprising a connecting shaft (142) directly coupled to the first planetary device, wherein the first planetary device, the second planetary device, and the connecting shaft are radially aligned, and wherein the connecting shaft extends through the second planetary device to the first planetary device.

As to claim 5, further comprising a clutch (via 164) positioned to selectively rotationally couple the second planetary device to the first planetary device when engaged.

As to claim 6, further comprising a brake (via 165) positioned to selectively limit rotation of a portion of the second planetary device when engaged.

As to claim 7, wherein the first planetary device is configured to vary a speed ratio (via C1 and C2) between an input to the first planetary device and an output from the first planetary device.

Claim(s) 1, 3, 4, 7-9 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsuta et al 20100051361 (IDS cited art). As to claim 1, Katsuta discloses a drive system for a vehicle, comprising: a first planetary device (40); a second planetary device (50) directly coupled to the first planetary device; a first electromagnetic device (MG1) at least selectively coupled (via C0) to the first planetary device, wherein the first electromagnetic device includes a first shaft (46); a second electromagnetic device (MG2) coupled to the second planetary device, wherein the second electromagnetic device includes a second shaft (55), wherein the first shaft and the second shaft are radially aligned with the first planetary device and the second planetary device; and an output shaft (45a) coupled to the first planetary device, wherein the output shaft is radially aligned with the first planetary device and the second planetary device.

As to claim 3, further comprising a connecting shaft (42a) directly coupled to the first planetary device, wherein the first planetary device, the second planetary device, and the connecting shaft are radially aligned, and wherein the connecting shaft extends through the second planetary device to the first planetary device.

As to claim 4, wherein the connecting shaft (42a) extends through the second electromagnetic device.

As to claim 7, wherein the first planetary device is configured to vary a speed ratio (via differential rotation, [0032]) between an input to the first planetary device and an output from the first planetary device.

As to claim 8, further comprising a clutch (via C2) positioned to selectively rotationally couple the first shaft of the first electromagnetic device to a power takeoff output (65) when engaged.

As to claim 9, wherein the output shaft (45a) is directly coupled to the first planetary device, and wherein the output shaft extends away from the first planetary device (40) and through the first electromagnetic device.

As to claim 17, Katsuta discloses a transmission including: a first planetary device (40) and a second planetary device (50), the first planetary device including a carrier (45), wherein the carrier and the second planetary device are directly coupled (via 45 to 52); a first motor/generator (MG1) at least selectively coupled (via C0) to the first planetary device; a second motor/generator (MG2) coupled to the second planetary device; and an output shaft (67) coupled to the carrier (via 45a) of the first planetary device and configured to selectively (via C1, C2) receive rotational mechanical energy from the first motor/generator and the second motor/generator.

As to claim 18, wherein the first planetary device is configured to vary a speed ratio (via differential rotation, [0032]) between an input to the first planetary device and an output from the first planetary device.

As to claim 19, further comprising a clutch (C2) positioned to selectively couple the first motor/generator to a power takeoff output (65) when engaged.

Claim(s) 1, 3, 4, 7, 9, 10 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe et al 20080269000 (IDS cited art). As to claim 1, Abe (Figure 8) discloses a drive system for a vehicle, comprising: a first planetary device (PS2, PS3); a second planetary device (PS1) directly coupled to the first planetary device; a first electromagnetic device (30) at least selectively coupled (via CL1, CL2) to the first planetary device, wherein the first electromagnetic device includes a first shaft (extend from 30 to CL1, Cl2); a second electromagnetic device (20) coupled to the second planetary device, wherein the second electromagnetic device includes a second shaft (extend to S1), wherein the first shaft and the second shaft are radially aligned with the first planetary device and the second planetary device; and an output shaft (5) coupled to the first planetary device, wherein the output shaft is radially aligned with the first planetary device and the second planetary device.
As to claim 3, further comprising a connecting shaft (4) directly coupled to the first planetary device, wherein the first planetary device, the second planetary device, and the connecting shaft are radially aligned, and wherein the connecting shaft extends through the second planetary device to the first planetary device.

As to claim 4, wherein the connecting shaft (4) extends through the second electromagnetic device.

As to claim 7, wherein the first planetary device is configured to vary a speed ratio (via CL1, CL2) between an input to the first planetary device and an output from the first planetary device.

As to claim 9, wherein the output shaft (5) is directly coupled to the first planetary device, and wherein the output shaft extends away from the first planetary device (PS2, PS3) and through the first electromagnetic device.

As to claim 10, Abe discloses a drive system for a vehicle, comprising: a first planetary device (PS2, PS3) including a first rotatable portion (S2, S3), a second rotatable portion (R2, R3), at least one connecting member (P2, P3) coupling the first rotatable portion to the second rotatable portion, and a first carrier (C2, C3) rotationally supporting the at least one connecting member; a second planetary device (PS1) including a second carrier (C1), wherein the first carrier (C2) is directly coupled to the second planetary device (to R1), and the second carrier (C1) is directly coupled to the first planetary device (to R2); a first electromagnetic (30) device at least selectively coupled (via CL1, CL2) to the first planetary device; a second electromagnetic device (20) coupled to the second planetary device; and an output shaft (5) coupled to the first carrier (C2), wherein the output shaft is aligned with the first electromagnetic device and the second electromagnetic device.

As to claim 13, further comprising a clutch (CL1 or CL2) positioned to selectively rotationally couple the first electromagnetic device to a power takeoff output (C3 and S3 can be considered power takeoff output to another gear) when engaged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Holmes. Abe discloses a second planetary device (PS1), but doesn’t disclose the use of a brake to selectively limit rotation of the device.
Holmes discloses (Figure 3) a drive system for a vehicle, comprising: a first planetary device (132) and a second planetary device (120) directly coupled to the first planetary device and shows that it is well known in the art to provide a brake (165) to selectively limit rotation of the second device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the second planetary device in Abe with a brake in view of Holmes to provide an additional gear ratio which increases operating efficiency of drive system.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, 9, 10-15 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7-14 and 16-19 of U.S. Patent No. 10578195. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present invention are encompassed in the patented claims as follows: (some claims from patent disclosed and bolded below to show common scope)
1. A drive system for a vehicle, comprising: a first planetary device; a second planetary device directly coupled to the first planetary device; an engine directly coupled to the first planetary device with a connecting shaft, wherein the first planetary device, the second planetary device, and the connecting shaft are radially aligned; a first electromagnetic device at least selectively coupled to the first planetary device, wherein the first electromagnetic device includes a first shaft; a second electromagnetic device directly coupled to the second planetary device, wherein the second electromagnetic device includes a second shaft, wherein the first shaft and the second shaft are radially aligned with the first planetary device, the second planetary device, and the connecting shaft, and wherein the connecting shaft extends through the second electromagnetic device and through the second planetary device to the first planetary device; an output shaft coupled to the first planetary device, wherein the output shaft is radially aligned with the first planetary device, the second planetary device, and the connecting shaft to thereby form a straight-thru transmission arrangement; and a clutch positioned to selectively rotationally couple the second shaft to the connecting shaft, wherein the second electromagnetic device is rotationally engaged with the engine when the clutch is engaged.
9. A drive system for a vehicle, comprising: a first planetary device including a first rotatable portion, a second rotatable portion, at least one connecting member coupling the first rotatable portion to the second rotatable portion, and a first carrier rotationally supporting the at least one connecting member; a second planetary device including a sun gear, a ring gear, a plurality of planetary gears coupling the sun gear to the ring gear, and a second carrier rotationally supporting the plurality of planetary gears, wherein the first carrier is directly coupled to the second carrier; a connecting shaft coupling an engine to the first planetary device; a first electromagnetic device at least selectively coupled to the first planetary device; a second electromagnetic device coupled to the second planetary device; an output shaft directly coupled to the first carrier, wherein the output shaft is configured to transport power from the first electromagnetic device, the second electromagnetic device, and the engine to a tractive element of the vehicle; and wherein the output shaft is aligned with the connecting shaft, the first electromagnetic device, and the second electromagnetic device to thereby form a straight-thru transmission arrangement.
16. A vehicle, comprising: a multi-mode transmission including: a first planetary device and a second planetary device, the first planetary device including a carrier, wherein the carrier and the second planetary device are directly coupled; a first motor/generator at least selectively coupled to the first planetary device; a second motor/generator coupled to the second planetary device; and an output shaft directly coupled to the carrier of the first planetary device and configured to selectively receive rotational mechanical energy from the first motor/generator and the second motor/generator; an engine directly coupled to the first planetary device and selectively coupled to the second planetary device; and a drive axle coupled to the output shaft of the multi-mode transmission.
Allowable Subject Matter
Claims 2, 11, 12, 14, 15 and 20 are objected to (via prior art purposes only) as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claim 2 in combination with claim 1) ……. a connecting shaft directly to the first planetary device; and a clutch positioned to selectively rotationally couple the second shaft to the connecting shaft, wherein the second electromagnetic device is rotationally engaged with the first planetary device when the clutch is engaged.
-(as to claim 11 in combination with claim 10)…… wherein the at least one connecting member is repositionable relative to the first carrier such that a speed ratio between one of the first rotatable portion, the second rotatable portion, and the first carrier and another of the first rotatable portion, the second rotatable portion, and the first carrier is variable.
-(as to claim 14 in combination with claims 10 and 13)……. the clutch defining a first clutch, further comprising a second clutch positioned to selectively rotationally couple the first rotatable portion to the first electromagnetic device when engaged, and wherein the second electromagnetic device is directly coupled to a sun gear of the second planetary device.
-(as to claim 15 in combination with claim 10)…….. a clutch positioned to selectively rotationally couple the second electromagnetic device to the second rotatable portion when engaged.
-(as to claim 20 in combination with claims 17 and 19)…… a brake, wherein the second planetary device includes a ring gear, wherein the brake is positioned to selectively limit rotation of the ring gear when engaged.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Tata et al 20060128513 meets the limitations of claims 1, 3, 4, 5 and 7 in Figure 1; Iwanaka et al 20060276288 meets the limitations of claims 1, 3, 4, 5 and 7 in Figures 1 and 5; and Takami et al 7276007 meets the limitations of claims 1, 5 and 7 in Figure 1 in which all of the above prior art is IDS cited.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Mon-Fri: 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        November 18, 2022